FILED

UNITED sTATEs DISTRICT coURT m AFR 2 l 2011
FOR THE DISTRICT OF COLUMBIA e'k» U-S- oi$ffi¢f & Bankrup;
Courts for the District of columbia

Andrew Gill, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

)

The D.C. Metropolitan Police et al., )
)

)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiffs pro se complaint and application to
proceed in forma pauperis. The plaintiff sues "on behalf of Jane Doe l, 2, and 3," who he
alleges were sexually assaulted "outside of the D.C. Public Library known as Northwest One
Library." Complaint at l. In federal court, "parties may plead and conduct their own cases
personally or by counsel." See 28 U.S.C. § l654. Plaintiff is not a licensed attorney, and he

cannot prosecute the claims of other individuals. Consequently, the case will be dismissed.'

nw

'United §tates District Judge

r)aze: April 20 , 2011

' A separate Order accompanies this Memorandum Opinion.